DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0067755, relying on the provisional applications 62/519,532 and 62/500,901) in view of Islam et al. (US 2018/0376438, relying on the provisional application 62/525,675) and Lee et al. (US 2020/0213973, relying on the provisional application 62/537,611).
Regarding Claim 16, Pan teaches a method performed by a user equipment (UE) ([0020] wireless transmit/receive units) in a wireless communication system ([0020] communications system), the method comprising:
receiving a first synchronization signal block (SSB) comprising a physical broadcast channel (PBCH), a primary synchronization signal (PSS) and a secondary 
obtaining time information based on a first index of the first SSB, wherein the first index is determined based on: (i) determining 3 least significant bits (LSBs) of the first index from a PBCH demodulation reference signal (DM-RS) ([0088] K1 bits for LSB may be indicated using PBCH CRC masking or sequence-based indication, indication using DMRS, scrambling; [0089] K1 may be the LSBs for SSB index time indication) and (ii) determining 3 most significant bits (MSBs) of the first index from the PBCH ([0088] K2 bits for MSB may be indicated in a PBCH payload or PBCH signal; [0089] K2 may be the MSBs for SSB index time indication; [0093] For higher frequency bands, a WTRU or other applicable device may additionally perform one or more of obtaining K2 bits from control field of decoded a PBCH channel, and outputting both K1 and K2 bits as SSB index time indication bits. K1 may be the LSBs for SSB index time indication and K2 may be the MSBs for SSB index time indication; [0095] SSB index indication may be based on partitioning. Here, SSB index indication may be implicit for least significant bits (LSBs) such as, for example, K1 bits, and explicit for most significant bits (MSBs) such as, for example, K2 bits. The L threshold value used in such a solution may be, for example, 16 or 64 (i.e., when L=64=2^6, SSB index has K1+K2=6 bits)),

However, Pan does not teach deriving, based on the time information, a second index of a second SSB, wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH, wherein the payload comprises information related to the SFN, and wherein the SFN is related to a frame in which the PBCH is received.
In an analogous art, Islam teaches deriving, based on the time information, a second index of a second SSB ([0151] SS block index manager 935 may identify index of the serving cell SS block and select that index as the index for the neighbor cell SS block; [0153] SS block index manager 935 may determine the index of the neighbor cell SS block based on an index of the serving cell SS block. In some cases, SS block index manager 935 may obtain a new index for the neighbor cell SS block from a control channel included in the neighbor cell SS block. Obtaining the new index may be based on the relationship between indices for SS blocks from the serving cell and indices for SS blocks from the neighbor cell; [0177] UE can use the index of a serving cell SS block as the index for a neighbor cell SS block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Islam’s method with 
	The combination of Pan and Islam does not teach wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH, wherein the payload comprises information related to the SFN, and wherein the SFN is related to a frame in which the PBCH is received.
	In an analogous art, Lee teaches wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH ([0185] the part of the time information signaling used to generate the first scrambling code described in connection with FIGS. 13-15 (i.e., code 1310, 1412, and 1506) and not scrambled by the first scrambling code can correspond to the bits representing the SS burst set index (e.g., 1608, 1708, 1808) within the BCH TTI or a subset of such information. For example, the part of the time information can be bits S2 and S1 in the time information signaling shown in FIGS. 16-18),
wherein the payload comprises information related to the SFN ([0181] the term "time information signaling" refers to the information field (or fields) that indicate one or more of the following: the system frame number (SFN) (i.e., radio frame number), half radio frame index, and synchronization signal (SS) block index within the SS burst set … the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Pan’s method Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R1-1711137’s method and Pan’s method in order to indicate the 20ms timing boundary as the SS burst set periodicity is 20ms for initial acquisition. Moreover, UE can still soft combine blocks 10ms apart resulting from the inclusion of bit s0. Thus, a less costly signaling is achieved.

Regarding Claim 19, Pan does not teach wherein the first SSB is received from a serving cell, wherein the second SSB is received from a neighbor cell.
In an analogous art, Islam teaches wherein the first SSB is received from a serving cell, and wherein the second SSB is received from a neighbor cell ([0151] SS 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Islam’s method with Pan’s method so that the time needed for a UE to synchronize with neighbor cells can be reduced when neighbor cell measurement or handover is executed and the power consumption for the UE can be improved.

Regarding Claim 20, the combination of Pan, Islam and Lee, specifically Pan teaches wherein the first SSB is received on a frequency range above 6 GHz ([0002] A wide range of spectrum bands ranging from 700 MHz to 80 GHz may be considered for a variety of deployment scenarios; [0120] if the frequency is equal to or higher than 6 GHz, then a hybrid indication method may be used).

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 16 in addition to claimed “a memory” (Pan [0033] non-removable memory) and “at least one processor” (Pan [0033] processor).

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 20.

26 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of Islam et al., Lee et al. and Iyer et al. (US 2020/0213978, relying on the provisional application 62/520,203).
Regarding Claim 26, the combination of Pan, Islam and Lee does not teach energy per resource element (EPRE) of the PBCH is assumed identical to EPRE of the PBCH DM-RS.
In an analogous art, Iyer teaches energy per resource element (EPRE) of the PBCH is assumed identical to EPRE of the PBCH DM-RS ([0125] the PBCH DMRS may have different power allocation than PBCH data by power boosting option. The power boosting indication may be signaling via SSS. The SSS may carry 1 or 2 bits information (via PBSK or QPSK on SSS) to indicate the power boosting of PBCH DMRS. The power boosting (or power offset) indication may depend on the information bit. For example, if BPSK is used, then 0 may present no power boosting and 1 may present there is a power boosting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Iyer’s method with Pan’s method so that PBCH DMRS power can be adjusted to increase the success rate of the demodulation and decoding of PBCH by the UE, and thus improve the overall system performance.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of Islam et al., Lee et al. and Nagaraja et al. (US 2018/0368088, relying on the provisional application 62/521,092).

In an analogous art, Nagaraja teaches an indication whether the time information is available to be used to derive the index of the second SSB is received ([0008] providing an indication, to one or more user equipments (UEs), of which neighbor cells are synchronous or asynchronous with the serving cell, using the symbol timing differences to determine configurations for at least one of synchronization signals (SS) or channel state information reference signal (CSI-RS) transmissions in the neighbor cells; [0076] the network entity provides an indication, to one or more user equipments (UEs), if (and, in some cases, which) neighbor cells are synchronous or asynchronous with the serving cell … allow a UE to determine whether it can derive neighbor cell RS timing (e.g., an index of an SS block) based on the serving cell timing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nagaraja’s method with Pan’s method so that the coordinated approach may limit the impact on UE throughput. Further, fewer wake-ups for measurements of serving and neighbor cells can improve UE battery life (Nagaraja [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2019/0254034) teaches method for PBCH transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UN C CHO/Supervisory Patent Examiner, Art Unit 2413